Citation Nr: 1733173	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected right wrist arthralgia.

2.  Entitlement to an initial compensable disability rating for service-connected left wrist arthralgia.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot Morton's neuroma with hallux valgus and sesamoiditis.

4.  Entitlement to an initial compensable disability rating for service-connected left shoulder impingement.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1984, from January 2003 to October 2003, and from November 2004 to June 2006, with additional service in the Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In May 2015, the Board remanded the case for additional development. The directives having been substantially complied with, the matter again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also referred the issue of service connection for a bilateral hand condition to the RO for adjudication.  The issue is still pending before the RO and therefore is not currently on appeal before the Board.  

The issue of entitlement to an initial compensable disability rating for service-connected left shoulder impingement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right wrist has normal range of motion and is not manifested by palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.

2.  The Veteran's left wrist has normal range of motion and is not manifested by palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.

3.  The Veteran is in receipt of the maximum schedular rating for left foot Morton's neuroma under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279 and has not shown other disability as would warrant a higher rating.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5215 (2016).

2.  The criteria for a compensable disability rating for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5215 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for left foot metatarsalgia (Morton's disease) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5279 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall, 11 Vet. App. at 268 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.2, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Conversely, where the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected, VA must assess the level disability from the date of initial application for service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, 12 Vet. App. at 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The United States Court of Appeals for Veterans Claims ("Court") clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Therefore, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  As such, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Initial Increased Rating for Right and Left Wrist Arthralgia

At the outset, the Board notes that the Veteran indicated she was appealing "wrists/hands" in her August 2010 formal appeal.  However, the issue of a bilateral hand condition was not certified to the Board.  In May 2015, the Board referred the issue of a bilateral hand condition to the RO for appropriate action.  The Veteran also underwent a VA examination in August 2016 to determine whether her hand and wrist conditions are related to one another or part of the same condition.  Based on the findings of the recent VA examination, the issues of entitlement to an initial compensable rating for the Veteran's right and left wrists is properly before the Board.  The issue of a bilateral hand condition is still pending RO adjudication; therefore, it is not currently before the Board.  

The Veteran's right and left wrist disabilities are currently assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, DC 5215.

DC 5215 provides for the assignment of a 10 percent rating for limitation of motion of the wrist, with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.

In this case, the Veteran does not meet the requirement for a higher disability rating for her right and left wrist arthralgia.  During the most recent August 2016 VA examination, the Veteran denied having wrist arthralgia in her right and left hands.  The examiner noted that there was no objective evidence to support a diagnosis of wrist arthralgia in either hand.  In addition, the examiner noted that the Veteran's joints were swollen, but that it was due to a hand or finger condition, not her wrists.  Furthermore, the Veteran has exhibited normal range of motion for both her right and left wrists throughout.  See also January 2006 Occupational Therapy Treatment Note (active range of motion within normal limits); August 2007 Treatment Note.  

For the foregoing reasons, the Board finds that a higher evaluation is not warranted for the Veteran's right and left wrist arthralgia.

Increased Rating for Left Foot

The Veteran is currently in receipt of a 10 percent disability evaluation for her service-connected left foot Morton's neuroma with hallux valgus and sesamoiditis under 38 C.F.R. § 4.71a, DC 5279.  DC 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  This is the maximum schedular disability rating available under DC 5279.  38 C.F.R. § 4.71a.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 5279. 38 C.F.R. § 4.71a.

The Board notes that the Veteran is also separately service connected for bilateral plantar fasciitis, rated as 10 percent disabling under DC 5276 from April 9, 2008, and as 30 percent disabling from August 2, 2016.  38 C.F.R. § 4.71a.  

In applying the applicable law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for her service-connected left foot disability.  The Veteran is receiving the maximum schedular rating under DC 5215 and therefore cannot receive a higher one.

In reaching the determination that an initial disability rating in excess of 10 percent is not warranted, the Board has considered the applicability of other rating criteria used for rating disabilities of the feet.  See Schafrath, 1 Vet. App. at 589; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular DC dependent on the facts of a particular case).  The Board notes that the issue on appeal is characterized to include hallux valgus; however, during an August 2016 VA examination, the Veteran denied suffering from hallux valgus and the examiner reported that there was no objective evidence to support a diagnosis of hallux valgus.  In addition, the Veteran was not noted to have bilateral weak foot, claw foot, hallux rigidus, hammer toe, or malunion of nonunion of the tarsal or metatarsal bones; therefore, DC 5277, 5278, 5281, 5282 and 5283 are all inapplicable.   

In addition, the Board has considered the applicability of DC 5284, which provides criteria for rating foot injuries, other (i.e. moderate, moderately severe, and severe).  The Court recently held that DC 5284 is applicable when "the other Diagnostic Codes addressing foot disabilities do not address the specific foot disability suffered by [a] Veteran."  Fitzgerald v. Shinseki, 2012 WL 3091052 (Vet. App. July 31, 2012).  Like the factual scenario presented in Fitzgerald, neither the Veteran nor her representative has contended that DC 5279 does not specifically address her service-connected disability for which she is seeking a higher disability rating.  The Veteran is service connected for Morton's disease, and DC 5279 addresses her specific foot disability.

Therefore, the Board concludes that the symptoms associated with the Veteran's service-connected left foot Morton's neuroma are most appropriately rated under the rating criteria described in DC 5279. 

The Board has also considered other provisions which might provide for a higher evaluation with respect to the issues on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca, 8 Vet. App. at 202.  However, DC 5279 does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As such, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.

Further considerations

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating for right and left wrist arthralgia and left foot Morton's neuroma, she has not submitted evidence of unemployability, or claimed to be unemployable due to her disabilities.  The record also does not indicate that the Veteran has been unable to maintain substantial gainful employment or that she works in a sheltered work environment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable disability rating for service-connected right wrist arthralgia is denied.

Entitlement to an initial compensable disability rating for service-connected left wrist arthralgia is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot Morton's neuroma with hallux valgus and sesamoiditis is denied.


REMAND

The Veteran was afforded a VA examination for her left shoulder in August 2016.  However, the Board finds this examination inadequate.  In order to be adequate for rating purposes, a VA joints examination must, if possible, include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, while the August 2016 examination report was fully completed, there is no evidence that the examiner tested for pain in both passive motion and nonweight-bearing.  Correia, 28 Vet. App. at 168-70.  As such, the Board must remand for a new examination to assess the current severity of the Veteran's left shoulder disability. 

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2. After completing the requested development, the RO must arrange for the Veteran to undergo a VA examination with an appropriate medical professional to evaluate the current severity of the Veteran's service-connected left shoulder impingement.  All indicated studies, including range of motion studies, must be conducted, and all findings must be reported in detail.  Such range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing, and compared with the right shoulder measurements.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

i.)  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

ii.)  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  

iii.)  Then, after reviewing the Veteran's complaints and medical history, and a thorough interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Specifically, any additional loss of motion of the left shoulder during a flare-up should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results.

3. Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim, in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


